Ex Parte Hussam Allam



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-05-160-CR





EX PARTE HUSSAM ALLAM





------------



FROM COUNTY CRIMINAL COURT NO. 1 OF DENTON COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellant Hussam Allam is attempting to appeal the trial court's denial of relief on his application for a writ of habeas corpus challenging his misdemeanor conviction for family violence.  We dismiss the appeal for want of jurisdiction.	The trial court signed the order denying habeas relief on December 22, 2004; therefore, Allam's notice of appeal (NOA) was due January 21, 2005.  
See
 
Tex. R. App. P.
 4.1(a), 26.2(a)(1); 
Rodarte v. State
, 860 S.W.2d 108, 109-10 (Tex. Crim. App. 1993).  Appellant did not, however, file his NOA until April 28, 2005.

On May 12, 2005, we notified Allam of our concern that we lacked jurisdiction over the appeal due to its untimeliness and stated that the appeal was subject to dismissal absent a response showing grounds for continuing the appeal.  In response, Allam asserted that he gave notice in open court of his intent to appeal at the close of the hearing on December 22, 2004 and that he has never received a signed order.

We may extend the time to file a notice of appeal if, within fifteen days after the filing deadline, the appellant files a notice of appeal with the trial court and files in this court a motion complying with rule 10.5(b).  
Tex. R. App. P
. 10.5(b), 26.3.  Appellant did not comply with either of these provisions.  Accordingly, we do not have jurisdiction over this appeal.  
See Slaton v. State
, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998).

Absent appellate jurisdiction, we can take no action other than to dismiss the appeal.  
See id.
; 
Olivo v. State,
 918 S.W.2d 519, 523, 525 (Tex. Crim. App. 1996).  Accordingly, we dismiss the appeal for want of jurisdiction.  
Tex. R. App. P. 
43.2(f). 

PER CURIAM



PANEL D:	WALKER, J.; CAYCE, C.J.; and MCCOY, J.



DO NOT PUBLISH

Tex. R. App. P.
 47.2(b)



DELIVERED: June 16, 2005

FOOTNOTES
1:See 
Tex. R. App. P
. 47.4.